IN THE UNITED STATES DISTRICT COURT FOR THE

 

WESTERN DISTRICT OF OKLAHOMA FI L E D
MAR 0 2 2091
CARMEL
UNITED STATES OF AMERICA, ) US. DIST. COURT WESTERN DIST OKLA
) By eg NOS DEPUTY
Plaintiff, ) Ay & VW
> CR 21-05PR
-VS- ) No.
)
JOSE JORGE CARILLO DURAN, ) Violations: 21 U.S.C. § 846
FRANCISCO ALVARADO VARGAS, and ) 21 U.S.C. § 841(a)(1)
GUSTAVO SAUCEDO ESCOBAR, ) 18 U.S.C. § 2
) 21 U.S.C. § 856(a)(1)
Defendants. )
INDICTMENT
The Federal Grand Jury charges:
COUNT 1
(Drug Conspiracy)

On or about December 17, 2020, within the Western District of Oklahoma, and

elsewhere,
won nn nn nnn n nn nnn nnn nnn nnn JOSE JORGE CARILLO DURAN,

FRANCISCO ALVARADO VARGAS, and

GUSTAVO SAUCEDO ESCOBAR ------------------------------
knowingly and intentionally conspired, combined, confederated, and agreed with each
other and others, both known and unknown to the Grand Jury, to interdependently possess

with intent to distribute and to distribute 500 grams or more of a mixture or substance

containing a detectable amount of methamphetamine, its salts, isomers, or salts of its
isomers, a Schedule II controlled substance, in violation of Title 21, United States Code,
Section 841(a)(1).

All in violation of Title 21, United States Code, Section 846, the penalty for which
is found at Title 21, United States Code, Section 841(b)(1)(A).

COUNT 2
(Possession of Methamphetamine with Intent to Distribute)

On or about December 17, 2020, within the Western District of Oklahoma,

 

JOSE JORGE CARILLO DURAN,
FRANCISCO ALVARADO VARGAS, and
GUSTAVO SAUCEDO ESCOBAR

 

knowingly and intentionally possessed with intent to distribute 500 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, its salts,
isomers, or salts of its isomers, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Section 841(a)(1), the penalty for
which is found at Title 21, United States Code, Section 841(b)(1)(A), and Title 18, United
States Code, Section 2.

COUNT 3
(Maintaining a Drug-Involved Premises)

On or about December 17, 2020, within the Western District of Oklahoma,

JOSE JORGE CARILLO DURAN and
FRANCISCO ALVARADO VARGAS --------------------------

 

knowingly and intentionally opened, leased, rented, used, and maintained a place at the

Cornerstone Apartments, specifically 1100 West Interstate 240 Service Road, Apartment
C202, in Oklahoma City, Oklahoma, for the purpose of storing and distributing controlled
substances, including methamphetamine, a Schedule II controlled substance,

All in violation of Title 21, United States Code, Section 856(a)(1).

 

FOREPERSON OF THE GRAND JURY

/

ROBERT J. TROESTER
Acting United States Attorney

NICK i Len?
Assistant United States Attorney

 
